Campbell, J.,
delivered the opinion of the court.
The charter of the town of Coffeeville does not authorize the imposition of a tax on “privileges.” The sixth section of the charter indicates the purposes for which taxes may be levied, and the seventh section specifies upon what the mayor .and aldermen shall have power to levy an annual tax, i.e., “ upon property, real, personal, and mixed, situated within the corporate limits of said town, not to exceed one half of one per cent of the assessed valuation thereof.” It is clear that this language does not embrace privileges obtained from the State by the payment of sums of money prescribed, and is confined to property which is assessed at a valuation for the purpose of taxation according to its value. Although privileges are sold for a price, they- are not assessed as property at a valuation.
Power to tax privileges, is not conferred on any town by § 587 of the Code of 1880. That, section is restrictive of the power of taxation, and contains no grant of authority to tax. The remark, in the opinion of the court, in Holberg v. Macon, 55 Miss. 112, with reference to the Act of 1875 as authorizing municipal corporations to tax privileges obtained from the State, was inadvertently made, and was erroneous. The point made in that ease was not that the corporation could not tax privileges, but that there was unlawful discrimination in taxing certain privileges and omitting to tax others. The attention of the court was not called to a want of authority to tax any privilege, which is the question in this case.

Affirmed.